   Case 5:20-cv-03252-SAC Document 12 Filed 06/08/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


SACHAREY T. JACKSON,

                             Plaintiff,

           v.                                      CASE NO. 20-3252-SAC

SHERIFF DONALD ASH, et al.,


                             Defendants.


                 MEMORANDUM AND ORDER TO SHOW CAUSE

    This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff commenced this action while held at the Wyandotte County

Jail (WCJ), where he was held from June 10, 2019, to October 19, 2020,

first in pretrial confinement and later as a convicted prisoner. He

proceeds pro se and in forma pauperis.

                        Nature of the complaint

     Plaintiff claims the conditions of his confinement at the WCJ

violated   his   constitutional    rights.    He   claims   that   he   was

double-celled, that toilets in the cells could be flushed only three
times per hour, that he had limited opportunities to exercise, place

calls, shower, or clean his cell, and that sheet and towel exchanges

were made only every two weeks.

     It appears that during some parts of this period, the WCJ was

in lockdown and that plaintiff was housed in disciplinary segregation

for part of his confinement.

                       Motion to appoint counsel
     Plaintiff moves for the appointment of counsel. There is no

constitutional right to the appointment of counsel in a civil matter.

Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v. Dempsey,
      Case 5:20-cv-03252-SAC Document 12 Filed 06/08/21 Page 2 of 4




869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision whether to

appoint counsel in a civil action lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

The party seeking the appointment of counsel has the burden to convince

the court that the claims presented have sufficient merit to warrant

the appointment of counsel. Steffey v. Orman, 461 F.3d 1218, 1223 (10th

Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004)). It is not enough “that having counsel appointed

would have assisted [the movant] in presenting his strongest possible

case, [as] the same could be said in any case.” Steffey, 461 F.3d at

1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

The court should consider “the merits of the prisoner’s claims, the

nature and complexity of the factual and legal issues, and the

prisoner’s ability to investigate the facts and present his claims.”

Rucks, 57 F.3d at 979. The court has considered the record and finds

that the appointment of counsel is not warranted. Plaintiff’s claims

are not unusually complicated, and it appears that he is able to

present them clearly.
                                   Analysis

       The Eighth Amendment requires prison officials to “provide

humane conditions of confinement,”           by   “ensur[ing]   that    inmates

receive adequate ... clothing, [and] shelter ... and [to] ‘take

reasonable measures to guarantee the safety of inmates.’” Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S.

517, 526-27 (1984)). The rights of pretrial detainees are secured by

the    Due   Process    Clause    of   the   Fourteenth    Amendment,    which
requires jail personnel to provide adequate clothing, shelter, and

safety. See, e.g., Perry v. Durborow, 892 F.3d 1116, 1121 (10th Cir.
      Case 5:20-cv-03252-SAC Document 12 Filed 06/08/21 Page 3 of 4




2018) (stating that “[p]retrial detainees are protected under the Due

Process     Clause    rather     than    the    Eighth       Amendment”    and   that

courts “apply an analysis identical to that applied in Eighth

Amendment     cases   brought    pursuant      to §     1983”     (quoting Lopez    v.

LeMaster, 172 F.3d 756, 759 n.2 (10th Cir. 1999))).

       The Supreme Court has stated that the Constitution “‘does not

mandate comfortable prisons,’ and only those deprivations denying

‘the     minimal     civilized    measure       of     life's     necessities’     are

sufficiently       grave   to   form    the    basis    of   an   Eighth   Amendment

violation.” Wilson v. Seiter, 501 U.S. 294, 298 (1991). To state a

claim for relief in this context, the plaintiff must establish

“deliberate indifference.” This standard has both objective and

subjective components. Martinez v. Garden, 430 F.3d 1302, 1304 (10th

Cir.2005).

       A prisoner satisfies the objective standard by alleging facts

showing he is “incarcerated under conditions posing a substantial

risk of serious harm.” Farmer v. Brennan, 511 U.S. 825, 834 (1994).

Next, a prisoner satisfies the subjective component by showing that
the defendant officials acted with a culpable state of mind. Farmer,

511 U.S. at 834, 837 (“[A] prison official may be held liable under

the               Eighth           Amendment                    for           denying

humane conditions of confinement only if he knows that inmates face

a substantial risk of serious harm and disregards that risk by failing

to take reasonable measures to abate it.”); Despain v. Uphoff, 264

F.3d 965, 975 (10th Cir. 2001)(Deliberate indifference “requires both

knowledge and disregard of possible risks.”).
       In   his    complaint,    plaintiff     presents      claims    that   suggest

unpleasant and inconvenient conditions, but he does not show that he
      Case 5:20-cv-03252-SAC Document 12 Filed 06/08/21 Page 4 of 4




was    confined    in   conditions   that   presented    a   substantial   and

unreasonable risk of serious harm. Nor does he show that the defendants

acted with deliberate indifference to the health and safety of those

confined in the WCJ.

       Accordingly, the court will direct plaintiff to show cause why

this matter should not be dismissed for failure to state a claim for

relief. If plaintiff fails to file a timely response, this matter may

be dismissed without additional notice.

       IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion to

appoint counsel (Doc. 4) is denied.

       IT IS FURTHER ORDERED plaintiff is granted to and including July

8, 2021, to show cause why this matter should not be dismissed.

       IT IS SO ORDERED.

       DATED:     This 8th day of June, 2021, at Topeka, Kansas.



                                     S/ Sam A. Crow

                                     SAM A. CROW
                                     U.S. Senior District Judge
